PER CURIAM.
Appellants appeal from a summary final judgment of foreclosure entered against them. We reverse. A trial court may only enter a summary judgment where there is a complete absence of a genuine issue of material fact. Holl v. Talcott, 191 So.2d 40 (Fla.1966). The trial court’s grant of summary judgment on the pleadings and affidavits in this matter represents the adjudication of the issues rather than the determination of the nonexistence of a genuine issue of material fact. Ham v. Heintzelman’s Ford, Inc., 256 So.2d 264 (Fla. 4th DCA 1971).
REVERSED and REMANDED for further proceedings.
ANSTEAD, LETTS and DELL, JJ., concur.